DETAILED ACTION
Applicant’s response, received 04/07/2022 and included Claim amendments 03/07/2022, have been considered and made of record. Claims 1 and 5-11 are pending further Examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Response to Arguments and Amendments
Applicant’s arguments with respect to the previously presented prior art rejection of claim(s) 1 and 4-11 and the currently amended claimset, received 03/07/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (US 2015/0268227).

With respect to Claims 1 and 9-11: An information processing device, comprising: [Tan (para 0025) has disclosed a computer having software for carrying out the disclosed process.]
processing circuitry configured to: [Tan (para 0025) – “a computer comprising software for capturing sequential images from the…….software for determining….”.]
acquire a plurality of images of a fertilized egg imaged on a time-series basis; [Tan (para 0148) in order to measure expansion and collapse that is the motion and change of shape in the cell “embryos” of the eggs, a sequence of image data is capture over time.]
calculate, based on image processing of two or more of the plurality of images, a time-series shape variation of the fertilized egg [Tan (Table 1 and para 0094-0095) has disclosed measuring rate of expansion, rate of collapse, degree of expansion, and other shape and/or size based measurements of “egg” cell embryo.] and a variation of a movement amount inside the fertilized egg; and [Tan (para 0148-0150, Table 1, para 0094-0095) has disclosed the measurement of time of motion such as expansion, cavitation, size, and collages of the “egg” cell embryo.  The motion of the inside as well as the outside of the egg (para 0148-0150). Tan (Table 2) further discloses a set of time parameters that identify the timing of activity and rest intervals of the egg. The time periods being the start or duration of motion and or periods in-between of said motion for certain cellular events pertaining to motion of the cell “cytokinetic”,.., etc.…]
determine any one or both of an active period and a rest period of the fertilized egg on a basis of the shape variation and the variation of the movement amount. [Tan (Table 1 and para 0148-0150) has disclosed determining both “A time from blastosystic to expansion” and “A time from first cleavage to expansion” that are periods of rest prior to expansion that is the motion and shape variation of the “egg” cell embryo.]

With respect to Claim 5: The information processing device according to claim 1 wherein
the processing circuitry is configured to determine, as the rest period, a state of the fertilized egg in which the variation of the movement amount per unit time and the shape variation per unit time are in predetermined variation amount ranges. [Tan (Fig 5 para 0148) has disclosed the analysis of the sequence of image data over time to determine periods of rest and motion corresponding to shape and motion of the cell embryo being observed over time. “Timings, durations, and frequencies….expansion and collapse….” (para 0148) “area over time….”. The rest period of Tan being the period of time not registering motion over time, hence Tan has implicitly disclosed requiring some amount of motion over time to indicate a level of motion, wherein said level of motion is at least an amount equal to or greater than zero. Thus a rest period being the time/interval/period at which no motion is registered by the process of Tan (see chart of Fig 5 wherein intervals are plotted and include periods of motion), hence periods of no motion are by default periods of rest.]
	
With respect to Claim 7: The information processing device according to claim 1, wherein the processing circuitry is further configured to calculate, on a basis of any one or both of the active period and the rest period, at least one of
a hatching rate, an implantation rate, a pregnancy rate, a conception rate, an abortion rate, a birth weight, a birth rate, or a breeding value related to the fertilized egg. [The analysis of quantitative patterns in the cell motion and timing is used to determine the likelihood of aneuploidy that is the likelihood a cell to reach blastocyst stages if implanted In the uterus for fertilization (para 0016-0017 and 0096-0097).]

With respect to Claim 8: The information processing device according to claim 7, wherein
the processing circuitry is configured to calculate at least one of
the hatching rate, the implantation rate, the pregnancy rate, the conception rate, the abortion rate, the birth weight, the birth rate, or the breeding value by using a learned model obtained by causing a machine learning algorithm to learn learning data. [The analysis to identify the likelihood classification (para 0016-0021, 0096, 0111) that the cell embryo will successfully reach aneuploid (“breeding value”) has been disclosed, wherein classification can be based on machine learning (para 0110) using learned features.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0268227) as applied to at least claims 1 and 5 above, in view of Ramsing et al (US 2008/0247628).

With respect to Claim 6: The information processing device according to claim 5, wherein
the processing circuitry is configured to determine, as the rest period, [Tan (para 0016, Table 1, Table 1) has disclosed determination of motion and shape variation and the amount over time intervals, wherein the analysis includes (para 0016) the collapse and expansion type motion and shape change intervals. Said intervals being reflective of both the time of the change and the time of no-change, hence time of rest and activity. Tan does not further disclose some level of variation indicating that the variation indicates zero motion i.e. a period of rest as required by the present set of claim limitations.]
a state of the fertilized egg in which the shape variation per unit time is approximately zero and the variation of the movement amount per unit time is approximately zero. [Ramsing (para 0166) has disclose the analysis of quantitative patterns of cell motion using neural networks to classify a quality of embryos to determine a breeding value as it pertains to the health of the fertilized egg. Ramsing (para 0155, 0144, 0170, 0023-0024) has further disclose the determination of intervals of rest and activity of embryos based on at last movement and shape change, wherein a quiet/rest period is identified as when change over time is relatively low for a sequence of frames.]
[Tan and Ramsing are analogous art of image data processing of a sequence of time lapse image data to determine changes in a cell embryo to further determine the health or quality of a cell embryo for fertilization. Tan and Ramsing further identify periods of motion during said time lapse image data.  It would have been obvious to one of ordinary skill in the art to utilize a predetermined level to delineate between periods of motion and rest of the cell as disclosed by Ramsing, in the process for identifying periods of motion and rest based on analyzed image data as disclosed by Tan to achieve the expected result of identifying motion and rest over intervals of time within a sequence of captured image data as required by the teachings of Tan. The motivation for combining would have been to use a known manner of quantitative analysis as disclosed by Ramsing that are used to classify periods of motion and non-motion/rest/inactivity, in a process of Tan that identifies intervals of time pertaining to a certain amount of motion and change in the image data to achieve the reasonably expected result of classifying rest and motion periods/intervals over the sequence of captured image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ramsing with Tan to achieve the present set of claim limitations.]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666          
                                                                                                                                                                                              /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666